Citation Nr: 1019254	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the RO that new and material evidence had not been submitted 
to reopen the claim of service connection for degenerative 
disc disease of the lumbar spine with spina bifida occulta.  

In order to afford the Veteran the broadest scope of review, 
the Board has recharacterized the issue on appeal as it 
appears on the cover page of the instant decision.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in April 2010.  The transcript has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  A March 2005 rating decision did not reopen the Veteran's 
previously denied claim of service connection for a low back 
disorder; he did not timely perfect an appeal.  

3.  While evidence submitted since the March 2005 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the claim 
of service connection for a low back disorder.  


CONCLUSION OF LAW

Evidence received since the final March 2005 rating 
determination, wherein the RO denied reopening the claim of 
service connection for a low back disorder, is not new and 
material, and the Veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

VA complied with notification responsibilities in August 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  

Specifically, the August 2006 letter notified the Veteran 
that his claim for a back disability had been previously 
denied in May 1975, May 1976, June 1986 (non-service 
connected pension), and most recently, in March 2005 and the 
reasons for the prior denial, i.e. a back condition was not 
found to be caused in or aggravated by his active duty 
service.   Notice pursuant to the Dingess decision was also 
included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private 
treatment records, reports of VA examinations, lay 
statements, and the transcripts from the hearings conducted 
before the RO in December 2008 and the Board in April 2010.  
The Veteran has not identified any other evidence which has 
not been obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of a July 1975 rating decision, the RO originally 
denied a claim for service connection for residuals of a back 
injury.  The Veteran did not perfect an appeal.  
Subsequently, he attempted to reopen his claim, to include 
the most recent attempt in March 2005.  The RO found in March 
2005, that the Veteran's claim of service connection for 
degenerative disc disease of the lumbar spine with spina 
bifida occulta was not reopened.  

The Board must address the issue of whether new and material 
evidence has been received since the last final decision, 
because this determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

Here, the Veteran seeks to reopen a claim for service 
connection for a low back disability denied by the RO in 
March 2005.  The record indicates that in its March 2005 
decision, the RO denied reopening the claim for degenerative 
disc disease of the lumbar spine with spina bifida occulta on 
the basis that there was no new and material evidence showing 
that the Veteran's current back condition was related to any 
event, injury or disease occurring on active duty.  

Of record at the time of the March 2005 rating decision were 
the Veteran's service treatment records, which show the 
Veteran complaining of low back pain after playing handball 
in August 1973.  

In July 1974, the Veteran indicated he injured his low back 
lifting shells in the field.  He was diagnosed with muscle 
spasm.  He was placed on a temporary profile for a period of 
10 days.  There were no further complaints in service.  

The September 1974 separation examination was negative for a 
low back disability.  The Veteran indicated he was in "good 
health."  

Post-service, records from Holzer Medical Center show the 
Veteran complained of low back pain in February 1975.  The X-
ray studies revealed a spina bifida occulta of S1.  A July 
1975 VA examination noted subjective complaints of back pain, 
but found no abnormal condition of the back.  

The records from Dr. VAD dated in March 1976 reveal that x-
ray reports were negative in January 1976.  A March 1976 
letter from Dr. MQC shows the Veteran had spina bifida 
occulta.  

The records from Hall Regional Medical Center dated in 
October 1985 indicate the Veteran was admitted to the 
hospital for severe discogenic disease.  

The records from Dr. LGL dated in January 1986 show the 
Veteran injured his low back after lifting crib blocks in a 
coal mine in September 1985.  The Veteran reported that he 
injured his back in service, but that the pain resolved until 
the current accident.  The X-ray studies showed anterior 
lipping of L4.  The Veteran was diagnosed with low back 
syndrome due to the accident.  

An entry from Dr. DES dated in January 1986 noted the 
September 1985 occupational injury.  The Veteran was 
diagnosed with L5-S1 disc.  

The records from Dr. BA dated in January 1986 also show the 
occupational injury in September 1985.  The X-ray studies 
showed degenerative changes at L3-4.  

The Worker's Compensation records show the Veteran injured 
his low back in a September 1985 coal mine accident.  The 
provider noted the Veteran injured his back in 1972 and then 
had no problems until 1982 and then again in 1985.  

The treatment notes from Dr. JHR dated in 1986 show the 
Veteran continued to have problems with his back.  He used a 
TENS unit and back brace.  

A lay statement from MDD dated in October 2004 indicates he 
knew the Veteran for 35 years.  MDD further indicated that 
the Veteran had no difficulty with his back before service.  
He concluded the Veteran's back problems originated in 
service.  

The records from Dr. AF show the Veteran continued to 
complain of back pain.  An entry dated in January 2004 notes 
the Veteran hurt his back in 1973 during service.  The 
Veteran was diagnosed with low back pain.  

The treatment notes from Thompson Chiropractic Clinic show 
the Veteran was treated for low back pain.  The X-ray studies 
in September 2000 were negative.  The provider noted that 
pain began in 1973 during service.  The provider also noted 
the 1985 coal mine injury.  

Evidence associated with the claims folder subsequent to the 
March 2005 rating decision includes testimony of the Veteran 
at hearings in December 2008 and April 2010.  The Veteran 
testified that he had no problems with his back before 
service.  He indicated that he injured his back when he 
picked up ammunition shells.  He felt pain and was treated 
with a shot, bed rest, and medication.  

The records from Lavalette Chiropractic dated between 2005 
and 2008 show continued complaints of low back pain.  A 
January 2009 statement from his wife shows that she knew the 
Veteran since he was 17 years old.  She indicated that the 
Veteran had no back problems before service and then he came 
home from "bivouac" and moved like a elderly person.  She 
stated that he had difficulty maintaining employment since.  

A June 2009 X-ray studies showed degenerative changes.  After 
review of the claims folder and examination of the Veteran, 
the June 2009 VA examiner opined that it was less likely as 
not that he Veteran' current back condition was of service 
origin.  

The examiner reasoned the Veteran had two complaints of back 
pain in service, one in 1973 and one in 1974 when he had 
bilateral paravertebral muscle spasm.  The examiner noted the 
separation examination was negative for a back disorder.  The 
two instances in service were said to be acute incidents of 
muscle spasm which responded to Aspirin and muscle relaxants.  

The examiner noted that degenerative arthritis was not found 
until 35 years post service.  The examiner concluded that, 
given that the Veteran had been a coal miner and construction 
worker from 1976 to 1990, it was at least as likely as not 
that his current back condition (with sciatica) was the 
result of cumulative trauma characteristic of those 
occupations.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that injured his back in service and now has a 
chronic disability as a result of that injury.  

As such, the evidence received since 2005 is duplicative or 
cumulative of that on file prior to the last final RO 
decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  

Specifically, while chiropractic notes show continued 
treatment for low back problems, none of the evidence shows 
that the Veteran's current degenerative disc disease is 
related to an injury or other event of the Veteran's period 
of active service on any basis.  

In fact, the June 2009 VA examiner opined to the contrary.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
that is unfavorable to a claimant is not new and material).  

Spina bifida occulta, if present, is a congential defect not 
subject to service connection as it is not a disease or 
injury within the meaning of applicable legislation.   
38 C.F.R. § 3.303(c) 

With respect to the Veteran's own statements, and that of his 
wife, to the effect that he has a current low back disability 
related to his military service, such evidence is cumulative 
and redundant of statements made prior to the March 2005 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).   

Moreover, lay persons without medical training, such as the 
Veteran and his wife, are not competent to opine on medical 
matters such as etiology of a current low back disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."   

In short, the additional evidence does not serve to establish 
that the Veteran has a current low back disability that is 
related to an injury or an incident of the Veteran's active 
service, to include the two occasions for treatment 
pertaining to the back in 1973 and 1974.  

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for a low back disability.   
See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder, the 
appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


